Case 4:19-cr-00003-ALM-CAN Document 110 Filed 10/09/19 Page 1 of 2 PageID #: 377




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                                                §
 v.                                             § CASE NUMBER 4:19-CR-00003
                                                §
 ASHLEY JUDITH SCHAFER (4)                      §



       ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

        The Court referred this matter to the Honorable Christine A. Nowak, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

 Criminal Procedure. The Honorable Christine A. Nowak conducted a hearing in the form and

 manner prescribed by Federal Rule of Criminal Procedure 11 and issued her Findings of Fact and

 Recommendation on Guilty Plea Before the United States Magistrate Judge. The Magistrate

 Judge recommended that the Court accept the Defendant’s guilty plea.              She further

 recommended that the Court adjudge the Defendant guilty on Count One of the First Superseding

 Indictment filed against the Defendant.

        The parties have not objected to the Magistrate Judge’s findings. The Court ORDERS

 that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

 Judge are ADOPTED. The court accepts the Defendant’s plea conditioned upon a review of the

 presentence report. It is further ORDERED that, in accordance with the Defendant’s guilty plea

 and the Magistrate Judge’s findings, Defendant, ASHLEY JUDITH SCHAFER, is adjudged

 guilty as to Count One of the First Superseding Indictment charging a violation of Title 18

 U.S.C. § 371 - Conspiracy to Travel or Cause Another to Travel in Interstate Commerce and to
    Case 4:19-cr-00003-ALM-CAN Document 110 Filed 10/09/19 Page 2 of 2 PageID #: 378
.


     Use Facilities of Interstate Commerce to Promote, Manage, Establish, Carry On, and Facilitate

     any Unlawful Activity, in violation of 18 U.S.C. § 1952(a)(3).

           SIGNED this 9th day of October, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
